Citation Nr: 1453462	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension secondary to diabetes mellitus type II.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Subsequent to the September 2012 statement of the case (SOC), the Veteran submitted additional evidence.  In the October 2014 appellate brief, his representative waived RO consideration of this evidence.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for erectile dysfunction and peripheral neuropathy, both secondary to diabetes mellitus, have been raised by the record.  Specifically, in a February 2014 submission the Veteran provided evidence of a diagnosis of peripheral neuropathy and a potential connection between the diagnosis and his diabetes mellitus.  In August 2014, the Veteran filed a request to reopen the claim of entitlement to service connection for erectile dysfunction.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected diabetes mellitus type II.

CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is in effect for diabetes mellitus type II.  The Veteran contends that his hypertension was proximately caused or aggravated by this service-connected disability.  VA treatment records establish that the Veteran has a current disability of hypertension, first treated by VA in July 2001.

A VA physician who examined the Veteran in November 2011 and in June 2013 opined that it was at least as likely as not that his diabetes mellitus caused his hypertension.  There is no medical opinion to the contrary.  As such, the Board finds that service connection for hypertension as secondary to diabetes mellitus is warranted.


ORDER

Service connection for hypertension is granted.




REMAND

In a January 2013 rating decision, the RO denied entitlement to service connection for PTSD.  In May 2013 the Veteran submitted a statement disagreeing with that decision.  The Board accepts the Veteran's May 2013 statement as a Notice of Disagreement (NOD) with the January 2013 denial.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the RO has not issued the Veteran an SOC as to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to his claim of entitlement to service connection for PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


